internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-128542-01 date date legend taxpayer entity date a individuals a b cpa firm dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file a statement provided under sec_1 c with respect to an election under sec_59 on behalf of entity for the tax_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is the vice president finance of taxpayer and individual b was a senior manager at cpa firm during the relevant period which is the subject of this ruling_request nine days after the due_date to file the statement under sec_1_964-1 it was discovered that the statement had not been filed the affidavits of individuals a and b describe the circumstances surrounding the discovery and failure to timely file the statement the internal_revenue_service has not discovered taxpayer’s failure to timely file the statement sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement in re plr-128542-01 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_964-1 fixes the time to file the statement therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file a statement provided under sec_1 c with respect to an election under sec_59 on behalf of entity for the tax_year ended on date a the granting of an extension of time to file the statement not a determination that taxpayer is otherwise eligible to file the statement sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the statement no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
